NO. 07-05-0349-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



AUGUST 31, 2006



______________________________



JESSE VASQUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;



NO. 2004-490125; HONORABLE RUSTY B. LADD, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Jesse M. Vasquez, following his trial by jury, appeals his conviction for resisting arrest and his jury-imposed sentence of seven days in the Lubbock County Jail and a fine of $2,000.00.  We will affirm the judgment and grant counsel’s motion to withdraw in the case.

Appellant’s counsel has filed a brief stating that he has carefully reviewed the record in this case and concludes there is no reversible error and that the appeal is frivolous.  
See
 
Anders v. California
, 386 U.S. 738, 744-45 (1967).  Counsel has also filed a motion to withdraw in the case and, by letter, informed appellant of his right to file a pro se brief.  
Johnson v. State
, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d).  By letter dated April 4, 2006, this court also notified appellant of his opportunity to submit a response to the 
Anders
 brief and motion to withdraw filed by his counsel, granting him until May 4, 2006 to do so.  This court’s letter also reminded appellant to contact his counsel if he needed to review any part of the appellate record to prepare a response.  Appellant  filed a response on May 3, 2006.  

We have independently examined the entire record in the case to determine whether there are any non-frivolous grounds which might support the appeal.  
See Penson v. Ohio
, 488 U.S. 75 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  After reviewing the record before us, counsel’s brief, and appellant’s response, we agree with counsel that the appeal is frivolous.  
See Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel’s motion to withdraw is granted and the judgment is affirmed.



James T. Campbell

    			        Justice





Do not publish.